Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
Applicant’s amendment including amended claims filed on 10/28/2021 has been entered.
Claim objections of 09/15/2021 have been withdrawn.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, the prior arts of record do not teach that there are a first memory in the CPU for storing temporary data and a second memory in the RAID ECC engine, and the controller maps an unused memory space of the second memory in the RAID ECC engine to the first memory, which is virtualized as part of the first memory when the second memory in the RAID ECC engine is not fully used, so that the CPU uses the unused memory space of the second memory in the RAID ECC engine to store the temporary data.
The prior art of record Gusev et al. (US 20180067800 A1) teach that a system and method is disclosed for managing firmware in a non-volatile memory system having a multi-processor controller. The controller may be configured with a plurality of processors. Each of the plurality of processors may retrieve and check the integrity of firmware for a respective one of the other processors while the processor engaged in checking the respective one of the other processors is in an idle state (abstract).
However Gusev et al. do not explicitly teach that there are a first memory in the CPU for storing temporary data and a second memory in the RAID ECC engine, and the controller maps an unused memory space of the second memory in the RAID ECC engine to the first memory, which is virtualized as part of the first memory when the second memory in the RAID ECC 

Niijima et al. (US 5787493) teach that with the present invention, the page table of the program code non-continuously placed in an external storage device using randomly accessible and rewritable memory is built into an executable sequence in a virtual address space of the CPU according to the execution order. By referring to the address translation tables, including the page table, the system is able to read the program from the external storage device, thereby executing the program. Therefore, the program can be executed without being loaded into main memory. Furthermore, the program and data can be managed without distinction. 
   Further, with the randomly accessible memory according to the present invention, since a sequence of real addresses of the CPU are assigned to the data area, control over the direct execution of the program can be simply achieved. Furthermore, since data and ECC parity can also be read and written sequentially, the system has good compatibility with a hard disk system. Since the data and ECC parity are present on the same word line and can be accessed without changing the page address, simple control is achieved (abstract).
However Niijima et al. do not explicitly teach that there are a first memory in the CPU for storing temporary data and a second memory in the RAID ECC engine, and the controller maps an unused memory space of the second memory in the RAID ECC engine to the first memory, which is virtualized as part of the first memory when the second memory in the RAID ECC engine is not fully used, so that the CPU uses the unused memory space of the second memory in the RAID ECC engine to store the temporary data as recited in claim 1.

MULLIGAN (US 20080201625 A1) teaches that a method includes receiving payload data from a data source at error correction code (ECC) logic, where the ECC logic is adapted to process a block of data of a particular size via a plurality of stages. The ECC logic is initialized to a 
However MULLIGAN does not explicitly teach that there are a first memory in the CPU for storing temporary data and a second memory in the RAID ECC engine, and the controller maps an unused memory space of the second memory in the RAID ECC engine to the first memory, which is virtualized as part of the first memory when the second memory in the RAID ECC engine is not fully used, so that the CPU uses the unused memory space of the second memory in the RAID ECC engine to store the temporary data as recited in claim 1.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claims 2-4 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 5, the prior arts of record do not explicitly teach that there are a first memory in the CPU for storing temporary data and a second memory in the RAID ECC engine, and the method comprising steps of: configuring the CPU to issue at least one control signal to the RAID ECC engine; and according to the control signal, configuring the RAID ECC engine to map an unused memory space of the second memory in the RAID ECC engine to the first memory, which is virtualized as part of the first memory, so that the CPU uses the unused memory space of the second memory in the RAID ECC engine to store the temporary data.


Thus, claims 1-8 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee et al. (US 20080195916 A1, publication date: August 14, 2008) disclose that example embodiments provide a method and apparatus of correcting error data due to charge loss within a non-volatile memory device including a plurality of memory cells. The method of correcting error data within the non-volatile memory devices may include detecting error data in a second data group by comparing a first data group read from memory cells in response to a first voltage with the second data group read from memory cells in response to a second voltage. The second voltage is higher than the first voltage. Error data in the first data group is detected by error-correcting code (ECC). Re-writing data in the memory cells is performed by correcting error data in the first data group and error data in the second data group. A central processing unit (CPU) may detect error in the second data group. The second data group may be read through a page buffer and compared with the first data group stored in a SRAM. The detected error may be updated to the page buffer. Error data in the first data group may be updated to 

Fukushima (US 6604214 B1, Date-Issued: August 5, 2003) discloses that in an one-chip microcomputer used in an automobile, error correction code data is added to corresponding user data, and then the resulting user data is stored into an EEPROM to correct an 1-bit error contained in this user data. The one-chip microcomputer is arranged by an electrically erasable memory for temporarily storing there into externally supplied user data and ECC (error correction code) data corresponding to the user data; a program storage memory for previously storing there into a program; and a CPU (central processing unit) for reading the program from the program storage memory so as to produce the ECC data based upon the externally supplied user data, and for sequentially correcting errors contained in the externally supplied user data by using the produced ECC data corresponding to the externally supplied user data (abstract).

Dell et al. (US 6070255, Date-Issued: May 30, 2000) disclose that a method and device are provided for a SIMM or DIMM which has ECC on board and which is configured to operate during and only during the power-on-self-test operation to determine if an error has been detected in memory on the read cycle in the memory test during POST and flag that error to the CPU through the memory controller even though the error has been corrected on the SIMM or DIMM card (abstract).

Chen et al. (Fault-containment in cache memories for TMR redundant processor systems, IEEE, Volume: 48, Issue: 4, PP 386-397, Year: 1999) disclose that cache data errors read by a processor may cause CPU control flow error and force the system to enter a CPU-cache reintegration process in redundant processor systems. The reintegration process degrades the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111